Citation Nr: 1511495	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
 
The Veteran requested a travel Board hearing on his March 2013 VA Form 9 (Appeal to Board of Veterans' Appeals).  In a response from the Veteran received in March 2013, the Veteran withdrew his request for a Board hearing.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  The Veteran is currently service-connected for multiple disabilities, to include coronary artery disease (assigned a 60 percent disability rating) and post-traumatic stress disorder with major depressive disorder [herein PTSD] (assigned a 50 percent disability rating).  On the August 2011 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran listed ischemic heart disease as the service-connected disability that prevented him from securing or following any substantially gainful occupation.  As part of his prior claim for entitlement to service connection for coronary artery disease/ischemic heart disease, the Veteran was afforded a VA examination in May 2011.  An addendum opinion was obtained in July 2011 from the same medical professional that addressed TDIU.  The July 2011 VA opinion noted that the Veteran was precluded from physical employment, but was not precluded from moderate sedentary employment.  In the December 2014 Appellant's Brief, the Veteran's representative discussed the Veteran's service-connected PTSD with respect to his TDIU claim.  The December 2014 Appellant's Brief stated that "[i]f the Board cannot grant, we request a remand for new examinations as the ones of record are too old to adequately evaluate the [V]eteran's disabilities."  The Veteran was last afforded a VA examination with respect to his service-connected PTSD in August 2009 (as part of his initial claim for entitlement to service connection for PTSD), which the Board notes is dated prior to the current period on appeal.  As noted above, the last VA examination for the Veteran's service connected coronary artery disease was in May 2011 (with an addendum opinion in July 2011).  In light of the December 2014 Appellant's Brief, the Board concludes that remand is required for additional VA examinations for these service-connected disabilities.  

Also, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from January 2013).

Finally, the Board notes that private medical records were obtained from Rhode Island Hospital (received in June 2012 and May 2012), Kent County Memorial Hospital (received in April 2012 and June 2011) and Dr. B.A. (received in May 2011).  On remand, the Veteran must be given the opportunity to either provide any outstanding and/or more recent relevant private treatment records or complete a release for such records; if any releases are returned, the AOJ must attempt to obtain the identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from January 2013).

2.  Contact the Veteran and request that he either provide any outstanding and/or more recent relevant private treatment records or completes a release for such records; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.

3.  After completion of the above, afford the Veteran the appropriate VA examinations to determine the functional impairment resulting from his service-connected coronary artery disease and PTSD with major depressive disorder.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  

The examiner must provide information concerning the functional impairment resulting from the Veteran's service-connected coronary artery disease and PTSD with major depressive disorder that may affect the Veteran's ability to function and perform tasks in a work setting.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




